Citation Nr: 0833897	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for status post lumbar 
laminectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from May 9, 1966, to 
September 14, 1966, and from January 14, 1971, to February 
25, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

A videoconference hearing was held in February 2008 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Right ear hearing loss preexisted active duty and did not 
increase in severity during active duty or for many years 
after, and the competent and probative evidence of record 
does not show a relationship between the veteran's current 
right ear hearing loss disability and military service.  

2.  Left ear hearing loss was not shown during service or for 
many years after, and the competent probative evidence of 
record does not show a relationship between the veteran's 
current left ear hearing loss and military service.  

3.  A lumbar spine disorder, currently diagnosed as 
degenerative disc disease (DDD), status post lumbar 
laminectomy, preexisted the second period of active duty, but 
did not increase in severity during active duty or for many 
years after, and the competent and probative evidence of 
record does not show a relationship between the veteran's 
current lumbar spine condition and military service.  There 
was no evidence of a back disorder during the first period of 
service.



CONCLUSIONS OF LAW

1.  A preexisting right ear hearing loss was not aggravated 
by active duty; a left hearing loss was not incurred in or 
aggravated by active duty, nor may a left ear hearing loss be 
presumed to have been incurred during the veteran's first 
period of active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.385 (2007).  

2.  A back disorder was no incurred in or aggravated by the 
first period of service, and the for the second period, the 
preexisting lumbar spine disorder, now classified as DDD of 
the lumbar spine, status post lumbar laminectomy, was not 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.306 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2005 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and audiometric 
examinations, and statements and testimony from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Legal Criteria

Direct Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309  (2007).  
(NOTE: In this case, the presumption does not apply to the 
veteran's second period of service as he was not on active 
service for at least 90 days.)  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Aggravation of Preexisting Disability

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2007).  

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) has recently held that 38 U.S.C.A. § 1110 
provides compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Circuit Court held that, for peacetime service, "the 
presumption is overcome 'where evidence or medical judgment 
is such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment.'"  Wagner v. 
Principi, No. 02-7347, slip op. at 8-9 (citing 38 U.S.C. 
§ 1132).  

The Circuit Court held that, in the case of wartime service, 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'"  Wagner v. Principi, No. 02-7347, slip op. 
at 9 (citing 38 U.S.C. § 1111 (emphasis added)); see 
VAOGCPREC 3-2003 (July 16, 2003).  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002 & Supp. 2007).  (emphasis added).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.306(a) (2007).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(b) (2007).  

Reasonable Doubt

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Bilateral Hearing Loss

Factual Background

Review of the service treatment records reflects that the 
veteran underwent audiometric testing in February 1966 upon 
enlistment into his first period of active duty.  A right ear 
hearing loss was noted.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
45/55?
LEFT
5
5
0
0
0

Additional inservice audiological evaluation in August 1966 
was conducted at the time of personal hardship discharge.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
20
LEFT
0
0
0
0
5

Upon induction examination as to the veteran's second period 
of active duty in January 1971, a right ear hearing loss was 
again noted.  Specifically, audiological examination showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
65
LEFT
15
10
10
n/a
15

Separation examination in February 1971 (precipitated by a 
medical discharge due to a back disorder) included 
audiometric evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
15
LEFT
15
15
15
n/a
15

Upon VA audiometric examination in August 1999, the veteran 
reported that he was a diver.  He also reported inservice 
exposure to noise when he was near an explosion.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
25
80
95
LEFT
n/a
30
35
55
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the right ear showed high frequency 
sensorineural hearing loss above 2000 Hz, and the left ear 
showed mild to moderate high frequency sensorineural hearing 
loss.  

VA ear disease examination was conducted in October 1999.  At 
that time, the veteran reported that he was a commercial 
diver, and that he had perforated his left eardrum in the 
late 1970s.  Further, he operated heavy equipment after 
service "which could account for some hearing loss."  The 
veteran related that he went through boot camp on two 
occasions (once in 1966 and again in the early 1970s).  While 
making his way through an obstacle course at night, a bunker 
exploded near his right ear.  He subsequently developed 
headaches and ringing in his ears for one hour.  He also was 
exposed to rifle noise which he also asserted contributed to 
his hearing loss.  The examiner's impression was that the 
veteran's bilateral high frequency hearing loss, right 
greater than left, was probably secondary to noise exposure 
that the veteran experienced during service.  

Subsequently dated private and VA records are essentially 
negative for additional hearing loss complaints.  However, 
additional VA audiometric evaluation was conducted in 
December 2006.  The veteran again reported a history of 
acoustic trauma during service.  He reported injury to the 
right tympanic membrane during a basic training incident in 
1966.  He also reported post service occupation noise 
exposure while working in construction.  In a January 2007 
clarification memorandum, the audiologist noted that there 
was no record which documented the alleged inservice basic 
training incident.  He also verified that a high frequency 
hearing loss was present at the time of induction and that 
any hearing loss was not caused by or the result of active 
service.  

Additional VA examination in May 2007 reflects that the 
veteran again described inservice noise exposure and some 
post service noise exposure while working in construction.  
The examiner noted that the veteran brought 3 photocopies of 
inservice audiograms which were conducted in May 1966, August 
1966, and January 1971.  She opined that the May 1966 and 
January 1971 audiograms were consistent.  She noted that the 
May 1966 exam showed a right ear hearing loss.  The left ear 
was normal.  She noted that it was difficult to discern the 
threshold recorded at 4000 Hz in the right ear on the May 
1966 audiogram, noting that it was either 45 decibels or 55 
decibels.  Depending upon the true threshold at 4000 Hz, she 
opined that there "may or may not have been a significant 
change" in hearing at 4000 Hz in the right ear between the 
two audiograms.  She felt that if the true reading was 45 
decibels, there was significant change in the veteran's right 
ear hearing.  Currently, he showed bilateral hearing loss, 
right worse than left.  

At a personal hearing in February 2008, the veteran 
reiterated his contentions as to his bilateral hearing loss.  
He recalled that his ears and nose bled after exposure to the 
inservice explosion.  He was sent to the infirmary and told 
that his ear drum was shattered, and that he possible had a 
minor concussion.  He was put on light duty for 4 or 5 days.  
When discharged from his first period of service, he recalled 
that he had right ear hearing loss.  Over the years, he also 
developed left ear hearing loss.  He said that his hearing 
impairment had gradually worsened.  He had been turned down 
for employment after service due to his hearing impairment.  
Unfortunately, he said that treatment records from this 
period were unavailable.  

Analysis

In addition to the rules regarding service connection 
discussed above, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 5000, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran and his representative contend that a grant of 
service connection for bilateral hearing loss is warranted.  
They have pointed out that the VA examiner in October 1999 
provided an opinion that supported this conclusion.  The 
Board points out, however, that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. at 409.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical nexus opinion is inadequate when, as 
in this case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Specifically, the veteran's assertion that he 
experienced acoustic trauma during service is simply not 
supported in the service treatment records.  Clearly, the 
examiner's opinion that the veteran had bilateral hearing 
loss due to inservice noise exposure was based on the history 
as given by the veteran which is not supported by his service 
treatment records.  

In contrast, the 2006 audiometric report with additional 
clarification by the examiner dated in January 2007 was based 
upon a review of the claims file and discussion of clinical 
findings.  It was his opinion that the veteran's current 
hearing loss was not likely related to military service.  
This included any preexisting high frequency hearing loss 
which he noted was reflected in the veteran's service 
records.  This is the most probative evidence of record and 
it is against the veteran's claim.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (discussing access of examining 
physician to the veteran's claims file as key factor in 
evaluating the probative value of a medical opinion).  The 
Board finds this opinion convincing as it appears consistent 
with the evidence of record which showed a preexisting right 
ear hearing loss and normal left ear hearing during service.  
There was no inservice report of ear trauma with treatment 
for a burst right ear drum, and the audiometric results from 
active service do not indicate such.  A left ear hearing loss 
was not initially shown until over 27 years after service.  

Also, because right ear hearing loss was noted at induction, 
the Board concludes that clear and unmistakable evidence 
establishes that this condition existed prior to service.  
The statutory presumption of soundness on enlistment has been 
rebutted as the disorder was noted on entrance examinations.  
The Board will therefore move on to a discussion of 
aggravation.  See 38 C.F.R. § 3.306.  The most probative 
evidence speaking to this issue is the 2006/2007 VA 
examiner's opinion as summarized above.  The Board has also 
considered the May 2007 report by a VA physician.  Her report 
is not equivocal as to the etiology of the veteran's hearing 
loss.  Her statements are not found to be probative as she 
apparently only reviewed three audiometric reports from the 
veteran's military service.  She did not have access to the 
veteran's entire claims file.  Moreover, while she noted that 
it was possible that the veteran's preexisting right ear 
hearing loss was aggravated during service, she acknowledged 
that the results of the 1966 exam were unclear.  One possible 
result showed what she thought would represent worsening 
beyond natural progression.  However, she was unable to 
provide a definitive opinion which supported the veteran's 
contentions.  Moreover, the Board notes that her examination 
and report did not address the lack of records showing 
reports of continuity of hearing loss complaints after 
service.  Specifically, there was no medical report of 
hearing problems following service until 1999, almost 30 
years after service discharge.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, the suggested high frequency hearing loss noted at 
entry into both periods of service was shown to be 
essentially normal at the time of exit examinations, thus 
leading to the conclusion of no aggravation.

Her opinion does not place the evidence in equipoise.  
Because the evidence does not substantiate a threshold 
determination that the veteran's hearing loss increased in 
severity, further consideration of the etiology of such 
increase is not for consideration.  

Based on the reasoning above, the veteran's bilateral hearing 
loss was not incurred in or aggravated by active duty and a 
grant of service connection for bilateral hearing loss is not 
in order.  The veteran's contentions as to etiology of this 
condition have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A Lumbar Spine Disorder

Factual Background

A review of the veteran's service treatment records is 
negative for report of, or complaints of, a lumbar spine 
disorder during the veteran's first period of active service 
in 1966.  However, in a private physician's report dated just 
days prior to his second period of active duty in January 
1971, it was noted that the veteran had been treated for 
recurrent lumbosacral sprain associated with lumbarization of 
the first sacral segment on the left and narrowing of the 
disc space on the L5-S1 injunction.  The veteran was 
restricted with lifting anything exceeding 30 pounds.  

On induction examination in January 1971, the veteran's 
preexisting back condition was noted.  Shortly after entrance 
into service, the veteran complained of back pain of 3 years 
duration.  He was discharged from service in February 1971 
due to symptomatic right L5-S1 spondylolisthesis.  

Post service private treatment records reflect that the 
veteran underwent hemilaminectomy and disc excision at L4-5 
in 1982.  Upon VA general medical evaluation in August 1999, 
the veteran gave a history that included the back procedure, 
but noted that he had good results and had no back pain.  

Subsequently dated private records reflect that the veteran 
had additional low back complaints in 2005.  Magnetic 
resonance imaging (MRI) in February 2005 showed DDD from L2-3 
through L5-S1, with disc herniations at L3-4 and L4-5.  There 
was significant central canal stenosis from L3-4 through L4-
5.  A March 2005 follow-up report reflects that he was quite 
comfortable following cervical and lumbar epidural steroids.  

VA records dated from 2005 through 2007 show continued low 
back complaints.  When examined by VA in December 2006, the 
veteran reported that he fell and hurt his back during basic 
training.  Currently, his back was "okay" as long as he did 
not do a lot of walking on concrete.  Epidural injections had 
kept him essentially pain free.  The VA examiner reviewed the 
claims file and opined that the veteran's lumbar DDD was less 
likely as not caused by military service.  She noted that 
there was no inservice documentation of an acute injury.  In 
her opinion, the evidence indicated that he had lumbar pain 
prior to the alleged onset.  Moreover, his lumbar examination 
was normal in August 1999.  

The veteran provided testimony in support of his contention 
as to service connection for a low back disorder at a 
personal hearing in February 2008.  He acknowledged that he 
injured his back prior to his second period of active 
service.  However, he had no back complaints upon entry into 
service.  The military was aware of this history but took him 
on anyway.  About two weeks later, he had back symptoms and 
was ultimately discharged due to his back condition.  He 
argues that he has a back disorder of service origin or in 
the alternative, a preexisting back disorder that was 
aggravated during service.  

Analysis

A private physician's statement dated just prior to entry 
into the second period of service reflects that the veteran 
had been treated for recurrent back problems (sprain and 
sacrolization at L5-S1).  His preservice back problems were 
noted at time of induction.  

The veteran served less than 6 weeks.  In addition, at the 
time of Medical Board Proceedings in November 1971, the 
veteran reported that he injured his back prior to service.  
The Medical Board, composed of three physicians, 
characterized the veteran's problem as spondylolysis, L5-S1, 
right, symptomatic, which "EPTS" [existing prior to service].

The record thus clearly and unmistakably shows that the 
veteran injured his back prior to the second period of 
service; such injury and continuing pain were noted by the 
examiner during the January 1971 physical examination.  
During the veteran's brief service, he again reported pre-
service back problems.  In addition, three military 
physicians determined that the spondylolysis existed prior to 
his enlistment.  The service medical records thus go beyond a 
mere "bare conclusion without a factual predicate in the 
record."  Miller v. West, 11 Vet. App. 345, 348 (1998).  
There is a factual predicate for the medical board's 
conclusion, that is, the private physician's pre-service 
statement and the veteran's own history filtered through the 
medical expertise of the medical board.  See Gahman v. West, 
12 Vet. App. at 411.  The veteran's history was enhanced by 
the by the medical experts who opined that his current 
condition preexisted service.  Cf. LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].  The Medical Board did not merely transcribe 
the veteran's statements but rather supplemented his 
statements with their own findings.  See Gahman, supra.

In light of this powerful contemporaneous evidence, the Board 
finds that there is clear and unmistakable evidence that the 
veteran had symptomatic spondylolysis, L5-S1, right, which 
existed prior to the second period of service, especially as 
it was noted on the entry examination.

The Board will therefore move on to a discussion of 
aggravation.

As noted above, the veteran had back problems upon entry into 
service in 1971.  Shortly thereafter, he was seen for back 
complaints that had been occurring for 3 years by the 
veteran's assertion.  X-ray studies from January 1971 showed 
unilateral sacrolization of a transitional lumbosacral 
vertebra on the right He received a medical discharge less 
than 6 weeks after entry into service.  No further 
complaints, findings, treatment, or diagnosis of a low back 
disability were made during service, with the exception of 
the medical board proceedings, dated in late January 1971, 
which in essence endorsed the findings from earlier that 
month.  The Medical Board found that the spondylolysis 
existed prior to service and was not aggravated therein.  It 
is significant that there is no showing of any trauma or 
injury to the back during this brief period of service.

There is no further medical evidence of any back problems 
until 1982 when the veteran underwent low back surgery as 
detailed above.  In 1999, he reported good result from the 
surgery and had no back symptoms.  Subsequently dated records 
show DDD in the lumbar spine and herniated discs as reflected 
in MRI studies in 2005.  He did not file a claim of 
entitlement to service connection for a back disability until 
2005.  A VA examiner opined in 2006, after reviewing the 
claims file, that the veteran's current back condition 
preexisted service and was not aggravated therein.  In 
support of her determination, she noted that there was no 
inservice documentation of an acute spine injury.  In her 
opinion, the evidence indicated that he had a lumbar 
condition prior to the alleged onset.  Moreover, a post 
service lumbar examination in 1999 was normal.  

In sum, the veteran sought treatment on one occasion during 
service for complaints of back pain.  As noted above, the 
Medical Board determined that the preexisting spondylolysis 
was not aggravated by active service.  There is no evidence 
of any post service back problems for over a decade, 
coincident with laminectomy surgery at a private facility in 
1982.  There is no evidence of a worsening of the back 
disability due to service.  See Davis, Jensen, supra.

Based on this record, the Board concludes that clear and 
unmistakable evidence establishes the veteran's pre-existing 
back condition was not aggravated by his brief service.  This 
was the opinion of the Medical Board which is corroborated by 
the medical evidence of record in that the veteran's back was 
asymptomatic in 1999, and by the VA examiner's opinion in 
2006 after review of the entire claims file.  

The Board further finds it significant, with respect to the 
matter of aggravation, that following the veteran's discharge 
from service, he did not file a claim of service connection 
for a back disability until 2005, over 30 years after 
discharge from service.  

To the extent that the veteran is now claiming that the 
lumbar spine disorder either had its onset during service or 
that the preexisting back condition underwent an increase in 
severity during service, it is now well established that 
laypersons, such as the veteran, without medical training are 
not competent to comment on medical matters such as etiology.  
Espiritu, supra.  

Therefore, for reasons expressed immediately above, the Board 
finds that the veteran clearly and unmistakably had a low 
back disorder prior to his entry into active duty, and that 
there was no increase in the severity of the preexisting back 
disability during or due to his brief military service.  For 
these reasons, the benefit sought on appeal is denied.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for status post lumbar laminectomy is 
denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


